954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George Sheldon JONES, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-1933.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1992.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and BATCHELDER, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
George Sheldon Jones moves for counsel and transcript in his appellate brief and appeals the district court's judgment dismissing his motion to vacate, set aside or correct sentence filed pursuant to 28 U.S.C. § 2255.   Jones pled guilty to being a felon in receipt of a firearm in violation of 18 U.S.C. § 922(h), uttering counterfeit obligations, and aiding and abetting same in violation of 18 U.S.C. §§ 2,472.   He received a ten-year sentence.


3
Jones claimed that his ten-year sentence violated his plea agreement which, he claimed, provided for a maximum of five years imprisonment.   He also claimed that his presentence report contained a paragraph from the plea agreement which was not actually in that agreement.   He requested injunctive relief.


4
The district court denied the motion as frivolous.   Jones raises the same arguments on appeal.


5
Upon review, we conclude that the district court correctly dismissed the motion to vacate, set aside, or correct sentence.   Accordingly, for the reasons stated in its order entered July 30, 1991, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.   The motions for counsel and transcript are denied.